DETAILED ACTION

Response to Amendment
Due to the amendment filed on 03/27/2021, all objections in the Office Action filed on 01/04/2021 have been overcome. Further merits of the application are discussed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 15-16, and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 20150253612 A1 to HASEGAWA et al (hereinafter Hasegawa).
Re Claim 1:
Hasegawa teaches a display device (display apparatus 300, at least Fig 8), comprising: 

a display panel (liquid crystal panel 9), located inside the receiving chamber (shown in Fig 8, below); 
a backlight module (display 20 excluding the display panel (9)), located at a side of the display panel (9) away from the opening (configuration shown in Fig 3, below); and 
a functional component (glass cover 2), located at a side of the display panel (9) away from the backlight module (shown in Fig 8, below), wherein 
the support frame (specifically 4 and 26) is configured to fix the functional component (6) and to fix the backlight module (configuration shown in Fig 8, below), and 
the support frame (specifically 4) is bonded with the display panel (9) to fix the display panel (bonded via sealing member 8, shown in Fig 8, below, and described in at least ¶ 0078),
wherein the support frame (1a, 4, 26) comprises a support portion (front end 4d and 26) located at a side of the functional component (2) facing the display panel (configuration shown in Fig 8), and the support portion (4d and 26) is configured to support the functional component (configuration shown in Fig 8), and


Figure 8 of Hasegawa with examiner annotations

    PNG
    media_image1.png
    736
    658
    media_image1.png
    Greyscale

Re Claim 2:
Hasegawa further teaches where at least a part of the functional component (2) is located inside the receiving chamber (shown in Fig 8 of Hasegawa with the examiner annotations, above), and 
the functional component (2) comprises one or a combination of one or more selected from the group consisting of a protective glass (described as tempered glass in at least ¶ 0052 for the base embodiment) and a shielding glass provided with a shielding element (shown in Fig 8 and described in at least ¶ 0076 as being provided with black frame 3).
Re Claim 15:
Hasegawa further teaches wherein the front housing further comprises a front-housing side wall (shown in Fig 8 of Hasegawa with second examiner annotations, below) and a front frame connected with the front-housing side wall (shown in Fig 8, below), 
the front-housing side wall is located outside the front frame (shown in Fig 8, below), 
the front frame is connected with the support frame (shown in Fig 8, below), 
the support frame is located at an inner side of the front frame (shown in Fig 8, below), and 
the front-housing side wall, the front frame, and the support frame are integrally formed (shown in Fig 8, below; the examiner notes that since the front housing is shown together and whole, the aforementioned structure is integrally formed, wherein integral is defined as essential to completeness: constituent in Merriam-Webster; further, the examiner notes that integrally formed is a Product-By-Process limitation and unpatentable under MPEP § 2113 since the product of Hasewaga is the same as the product-by-process described in the claim).
Figure 8 of Hasewaga with second examiner annotations

    PNG
    media_image2.png
    788
    696
    media_image2.png
    Greyscale

Re Claim 16:
Hasegawa further teaches wherein the housing (1, 4, and 26) further comprises a rear housing (shown in Fig 8 of Hasegawa with second examiner annotations, above), and the rear housing is connected with the front-housing side wall (configuration shown in Fig 8 of Hasegawa with second examiner annotations, above).
Re Claim 18:
Hasegawa further teaches wherein in a plane parallel to a main plane of the display panel, the support portion (specifically 1a) is located at a peripheral edge of the functional component (configuration shown in Fig 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-14 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hasegawa in view of US 20150331178 A1 to CHOI et al (hereinafter Choi).
Re Claim 5:
Hasegawa further teaches wherein the backlight module (20 excluding 9) comprises: 
a light source (not shown but described as LED in ¶ 0050) at a side of the display panel (9) away from the functional component (necessarily occurring due the description of light guide plate 13 receives light emitted from the LED at its side face in ¶ 0050). 
Hasegawa does not explicitly teach an inner side of the support frame is in thermally conductive connection with the light source so that the housing is served as a heat dissipation structure of the light source.
Choi teaches a backlight module (backlight assembly 200 excluding bottom chassis 220, Fig 2) comprising:
a light source (light emitting unit 210) located at a side of a display panel (display panel 100) away from a functional component (away from side of driver unit 300 that is disposed over first substrate 110), and 
an inner side of the support frame (specifically bottom chassis of support frame (220 and mold frame 250)) is in thermally conductive connection with the light source (configuration shown in Fig 2). 
With regard to housing heat dissipation, Choi suggests that a housing (220, 250, top chassis 400, and shield chassis) is served as a heat dissipation structure of the light source due to the configuration shown in Fig 2 since the light source (210) is in thermal conductive connection (shown in Fig 2), and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized 400 and 500 to be exposed to air. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Choi as suggesting the combine structure and functionality of a housing (220, 250, top chassis 400, and shield chassis) is served as a heat dissipation structure of the light source.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light source of Hasegawa to be in thermally conductive connection with the support frame as taught and suggested by Choi for the benefit of a compact design and space efficiency.
Re Claim 6:
Hasegawa further teaches wherein a material of the housing (specifically 26) comprises aluminum (described as aluminum in at least ¶ 0077).
Re Claim 7:
Hasegawa further teaches wherein the display panel (9) comprises a display region (portion not covered by black frame 3) and a peripheral region (portion covered by black frame 3) surrounding the display region (configuration shown in Fig 8), 
the support frame further (specifically 4) comprises a light-shielding portion (protrusions 4c and front end 4d) located between the display panel (9) and the backlight module (specifically upper protrusion 4c that is above diffusion sheet 14 as shown in Fig 8), and 
an orthographic projection of the light-shielding portion (4c and 4d) on the functional component (2) is overlapped with an orthographic projection of the peripheral region of the display panel on the functional component (shown in Fig 8 of Hasegawa with third examiner annotations, below).
Figure 8 of Hasegawa with third examiner annotations

    PNG
    media_image3.png
    729
    779
    media_image3.png
    Greyscale

Re Claim 8:
Hasewaga further teaches wherein the light-shielding portion (4c and 4d) extends to the inner side of the support frame (specifically including 4) relative to the light source (this limitation is suggested due to the combination in claim 5).
Re Claim 9:
Hasegawa further teaches wherein the display panel (9) is bonded onto the light-shielding portion (4c and 4d) of the support frame (specifically 4) to fix the display panel (specifically by the bonding via 4d and 8).
Re Claim 10:
Hasegawa further teaches wherein the backlight module (20 excluding 9) further comprises a light guide plate (light guide plate 13), and a back plate (reflection sheet 12) 
the back plate (12) is configured to support the light guide plate (configuration shown in Fig 8), and the back plate (12) is in thermally conductive connection with the support frame (specifically 4) so that the support frame (specifically 4) fixes the backlight module (configuration shown in Fig 8).
Re Claim 11:
Hasegawa further teaches wherein the light source (LED) is located at a light incident side of a side surface of the light guide plate (described as light guide plate 13 receives light emitted from the LED at its side face in ¶ 0050), and 
an orthographic projection of the light source (LED) on the functional component (2) is located within an orthographic projection of the light-shielding portion (4d, specifically) on the functional component (this limitation is suggested by the combination in claim 5 and the configuration shown in Fig 8 of Hasegawa with third examiner annotations, above).
Re Claim 12:
Hasegawa further teaches wherein an orthographic projection of the light guide plate (13) on the functional component (2) is overlapped with an orthographic projection of the light-shielding portion (specifically 4d) on the functional component (this limitation is suggested by the combination in claim 5 and the configuration shown in Fig 8 of Hasegawa with third examiner annotations, above).


Re Claim 13:
Hasegawa further teaches wherein the light shielding portion (4c and 4d) and the support portion (4d and 26) are integrally formed (configuration shown in Fig 8; further the examiner notes that integrally formed is a Product-By-Process limitation and unpatentable under MPEP § 2113 since the product of Hasewaga is the same as the product-by-process described in the claim).
Re Claim 14:
Hasewaga further teaches wherein the light source is in thermally conductive connection with the inner side of the support frame (this limitation is suggested due to the combination in claim 5, above). 
Hasewaga does not describe the connection is through a thermally conductive adhesive.
The examiner takes Official Notice that thermally conductive adhesives forming connections between light source and inner sides of support frames was well-known within the art before the effective filing date of the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hasegawa (as modified in view of Choi) by including a well-known thermally conductive adhesive between the light source and inner side of the support frame of Hasegawa (as modified in view of Choi) for the well-known benefit of improving thermal contact of surface areas. 



Re Claim 19:
Hasegawa further teaches wherein the display panel (9) comprises a display region (portion not covered by black frame 3) and a peripheral region (portion covered by black frame 3) surrounding the display region (configuration shown in Fig 8), 
the support frame further (specifically 4) comprises a light-shielding portion (protrusions 4c and front end 4d) located between the display panel (9) and the backlight module (specifically upper protrusion 4c that is above diffusion sheet 14 as shown in Fig 8), and 
an orthographic projection of the light-shielding portion (4c and 4d) on the functional component (2) is overlapped with an orthographic projection of the peripheral region of the display panel on the functional component (shown in Fig 8 of Hasegawa with third examiner annotations, above).
Re Claim 20:
Hasegawa further teaches wherein the light-shielding portion (4c and 4d) extends to the inner side of the support frame relative to the light source (this limitations is suggested due the combination in claim 5 and the configuration shown in Fig 8).

Claims 1, 4-6, and 14-16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi in view of Hasegawa.
Re Claim 1:
Choi teaches a display device (display apparatus 600, Fig 2), comprising: 
a housing (bottom chassis 220, mold frame 250, top chassis 400, and shield chassis 500), comprising a receiving chamber (wherein the chamber is the space internal to 400 and 500) 
a display panel (100), located inside the receiving chamber (configuration shown in Fig 2); 
a backlight module (backlight assembly 200 excluding 220), located at a side of the display panel (100) away from the opening (shown in Fig 2); and 
a functional component (driving unit 300), located at a side of the display panel (100) away from the backlight module (specifically portion of printed circuit board 320 that is disposed over first substrate 110), 
wherein the support frame (specifically 250) is configured to fix the functional component (shown in Fig 2) and to fix the backlight module (shown in Fig 1), 
wherein the support frame (220 and 250) comprises a support portion (shown as the darkened portion in Fig 2 of Choi with first examiner annotation, below) located at a side of the functional component (specifically 320 disposed over 100) facing the display panel (shown in Fig 2, below), and the support portion is configured to support the functional component (shown in Fig 2, below), and
wherein an orthographic projection of the support portion on the functional component (specifically 320) is not overlapped with an orthographic projection of the display panel (100) on the functional component (shown with reference to the dotted line in Fig 2, below).

Figure 2 of Choi with first examiner annotation

    PNG
    media_image4.png
    756
    703
    media_image4.png
    Greyscale

Choi does not explicitly teach at least one of the functional component (300) or the support frame (250 and 400) is bonded with the display panel (100) to fix the display panel (100).
Hasegawa teaches a support frame (shown in Fig 8 wherein 4 of cabinet 1, metal chassis 4, and spacer 26) is bonded with a display panel (liquid crystal panel 9) to fix the display panel (bonded via sealing member 8, shown in Fig 8, below, and described in at least ¶ 0078).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Choi by including a bonding as taught by Hasegawa for the benefit of improved surface area adhesion.
Re Claim 4:
Choi further teaches wherein a surface of the functional component (specifically a surface of 320), except a surface of a portion of the functional component supported by the support portion (left side of the dotted line in Fig 2 of Choi with first examiner annotations, above), is fully attached and bonded with the display panel (specifically 110 of 100) to fix the display panel (shown on the right side of the dotted line in Fig 2 of Choi, above; wherein bonded is defined as a connection between two surfaces or objects that have been joined together, especially by means of an adhesive substance, heat, or pressure in Dictionary.com, and in the specific instance of Fig 2, 320 of 300 is shown pressed onto 110 of 100).
Re Claim 5:
Choi further teaches wherein the backlight module (200 excluding 220) comprises: 
a light source (light emitting unit 210) located at a side of the display panel (100) away from the functional component (specifically portion of 320 disposed over 110), and 
an inner side of the support frame (specifically 220) is in thermally conductive connection with the light source (shown in Fig 2). 
so that the housing is served as a heat dissipation structure of the light source.
Choi suggests that a housing (220, 250, top chassis 400, and shield chassis) is served as a heat dissipation structure of the light source due to the configuration shown in Fig 2 since the light source (210) is in thermal conductive connection (shown in Fig 2), and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized 400 and 500 to be exposed to air. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Choi as suggesting the combine structure and functionality of a housing (220, 250, top chassis 400, and shield chassis) is served as a heat dissipation structure of the light source.
Re Claim 6:
Choi is silent on the material of the housing, specifically including a material of the housing comprises copper or aluminum.
Hasegawa teaches a material of a housing (26 of cabinet 1, metal chassis 4, and spacer 26 in Fig 8) comprises aluminum (described as aluminum in at least ¶ 0077).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention configure a material in the housing of Choi to be aluminum as taught by Hasewaga for the benefit of being light weight.
Re Claim 14:
Choi further teaches wherein the light source (210) is in thermally conductive connection with the inner side of the support frame (shown in Fig 2). 
Choi does not describe the connection is through a thermally conductive adhesive.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Choi (as modified in view of Hasegawa) by including a well-known thermally conductive adhesive between the light source and inner side of the support frame of Hasegawa (as modified in view of Choi) for the well-known benefit of improving thermal contact of surface areas. 
Re Claim 15:
Choi further teaches wherein the front housing (250 and 400) further comprises a front-housing side wall (shown in Fig 2 of Choi with second examiner annotations, below) and a front frame connected with the front-housing side wall (show in Fig 2, below), 
the front-housing side wall is located outside the front frame (show in Fig 2, below), 
the front frame is connected with the support frame (show in Fig 2, below), 
the support frame is located at an inner side of the front frame (show in Fig 2, below), and 
the front-housing side wall, the front frame, and the support frame are integrally formed (show in Fig 2, below; the examiner notes that since the front housing is shown together and whole, the aforementioned structure is integrally formed, wherein integral is defined as essential to completeness: constituent in Merriam-Webster; further, the examiner notes that integrally formed is a Product-By-Process limitation and unpatentable under MPEP § 2113 since the product of Choi is the same as the product-by-process described in the claim).
Figure 2 of Choi with second examiner annotations

    PNG
    media_image5.png
    747
    777
    media_image5.png
    Greyscale

Re Claim 16:
Choi further teaches wherein the housing (220, 250, 400, 500) further comprises a rear housing (500), and the rear housing (500) is connected with the front-housing side wall (shown in Fig 2 of Choi with second examiner annotations, above).

Re Claim 18:
Choi further teaches wherein in a plane parallel to a main plane of the display panel (100), the support portion is located at a peripheral edge of the functional component (shown in Fig 2 of Choi with first examiner annotations, above, wherein driving chip 330 is at the interior edge of 300 opposite of the peripheral edge).

Response to Arguments
Applicant's arguments filed 03/27/2021 have been fully considered but they are not persuasive. 
With regard to claim 1, on Pages 9-11, the Applicant argues that neither Hasewaga nor Choi teaches wherein the support frame comprises a support portion located at a side of the functional component facing the display panel, the support portion is configured to support the functional component, and an orthographic projection of the support portion on the functional component is not overlapped with an orthographic projection of the display panel on the functional component (previously presented in now canceled claims 3 and 17). The examiner respectfully disagrees with the Applicant’s interpretation of previously presented claims 3 and 17. More specifically, the Applicant’s interpretation is unnecessarily narrow since an orthographic projection may be a projection from any point on a structure in which the projection is originating from. The examiner’s interpretation is a broader, yet reasonable interpretation. In light of the Applicant’s Argument’s and annotated figures on Pages 9-11, the examiner best understands the Applicant to be attempting to claim an orthographic projection of the support portion on the functional component is not overlapped with an orthographic projection from the perimeter of the display panel. Such a citation would appear to overcome the rejections of record in this Office Action. However, claim 1 has not been amended with from the perimeter; therefore, the rejection is sustained. 

Conclusion
The prior art made of record on the PTO-892 but not relied upon is considered pertinent to applicant's disclosure because they disclose a display device comprising a backlight module, a display panel, and at least one of a support frame and a functional component.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/             Examiner, Art Unit 2875